 
 
I 
108th CONGRESS 2d Session 
H. R. 4772 
IN THE HOUSE OF REPRESENTATIVES 
 
July 7, 2004 
Mr. Capuano (for himself, Mr. Israel, Mr. Frank of Massachusetts, Mr. Kanjorski, Mr. Gutierrez, Mr. Frost, Mrs. Maloney, Ms. Waters, Mr. Crowley, Mr. Moore, Ms. Hooley of Oregon, Mr. Meeks of New York, Mrs. McCarthy of New York, Mr. Emanuel, Mr. Sherman, Mr. Miller of North Carolina, Mr. Inslee, Mr. Scott of Georgia, Mr. Lynch, Mr. Davis of Alabama, Mr. Watt, Mr. Matheson, Mr. Bell, Mr. Clay, Mr. Ross, Mr. Gonzalez, Mr. Kind, and Mr. Sandlin) introduced the following bill; which was referred to the Committee on Financial Services 
 
A BILL 
To extend the terrorism risk insurance program. 
 
 
1.Short titleThis Act may be cited as the Terrorism Risk Insurance Program Extension Act of 2004. 
2.Program yearsParagraph (11) of section 102 of the Terrorism Risk Insurance Act of 2002 (15 U.S.C. 6701 note) is amended by adding at the end the following new subparagraphs: 
 
(E)Program year 4The term Program Year 4 means the period beginning on January 1, 2006 and ending on December 31, 2006. 
(F)Program year 5The term Program Year 5 means the period beginning on January 1, 2007 and ending on December 31, 2007. 
(G)Final program yearThe term Final Program Year means the period beginning on January, 1, 2008 and ending on December 31, 2008.. 
3.Applicability of program to final program yearParagraph (5) of section 102 of the Terrorism Risk Insurance Act of 2002 (15 U.S.C. 6701 note) is amended— 
(1)by redesignating subparagraphs (A) and (B) as clauses (i) and (ii) and realigning such paragraphs, as so redesignated, so as to be indented 6 ems from the left margin; 
(2)by striking all of the matter that precedes subparagraph (A) and inserting the following: 
 
(5)Insured loss 
(A)In generalThe term insured loss means any loss resulting from an act of terrorism (including an act of war, in the case of workers' compensation) that is covered by primary or excess property and casualty insurance issued by an insurer if such loss—; and 
(3)by adding at the end the following new subparagraph: 
 
(B)Final program yearWith respect to the Final Program Year, such term means only such losses as are described in subparagraph (A) that are covered by primary or excess property and casualty insurance that— 
(i)is issued before January 1, 2008; and 
(ii)expires not later than December 31, 2008.. 
4.Insurer deductibleParagraph (7) of section 102 of the Terrorism Risk Insurance Act of 2002 (15 U.S.C. 6701 note) is amended— 
(1)by striking subparagraph (D) and inserting the following new subparagraph: 
 
(D)for Program Years 3, 4, and 5, the value of an insurer’s direct earned premiums over the calendar year immediately preceding such Program Year, multiplied by 15 percent;; 
(2)in subparagraph (E)— 
(A)by striking or Program Year 3 and inserting Program Year 3, Program Year 4, or Program Year 5; and 
(B)by striking the period at the end and inserting ; and; and 
(3)by adding at the end the following new subparagraph: 
 
(F)for the Final Program Year, the value of an insurer's direct earned premiums for the terms remaining under any policies for insurance described in paragraph (5)(B) as of the occurrence of the act of terrorism during such Year that results in insured losses, as determined by the Secretary, multiplied by 15 percent.. 
5.Mandatory availabilitySubsection (c) of section 103 of the Terrorism Risk Insurance Act of 2002 (15 U.S.C. 6701 note) is amended— 
(1)by striking all of the matter that precedes subparagraph (A) of paragraph (1) and inserting the following: 
 
(c)Mandatory availabilityDuring the period beginning on the first day of the Transition Period and ending on the last day of Program Year 5, each entity that meets the definition of an insurer under section 102—; 
(2)by striking paragraph (2); and 
(3)by redesignating subparagraphs (A) and (B) as paragraphs (1) and (2) and realigning such paragraphs, as so redesignated, so as to be indented 2 ems from the left margin. 
6.Insured loss shared compensationSubsection (e) of section 103 of the Terrorism Risk Insurance Act of 2002 (15 U.S.C. 6701 note) is amended— 
(1)in paragraph (2)(A), by striking or Program Year 3 and inserting , Program Year 3, Program Year 4, Program Year 5, or the Final Program Year; 
(2)in paragraph (3), by striking or Program Year 3 and inserting , Program Year 3, Program Year 4, Program Year 5, or the Final Program Year; and 
(3)in paragraph (6)(C), by striking Program Year 3 and inserting each of Program Year 3, Program Year 4, Program Year 5, and the Final Program Year. 
7.Coverage of group life insurance 
(a)In GeneralSection 102(5) of the Terrorism Risk Insurance Act of 2002 (15 U.S.C. 6701 note) is amended in the matter that precedes subparagraph (A) by inserting or group life insurance after property and casualty insurance.  
(b)Technical and Conforming AmendmentsThe Terrorism Risk Insurance Act of 2002 (15 U.S.C. 6701 note) is amended—  
(1)in section 102(1)(B)(ii), by inserting and group life insurance after property and casualty insurance; 
(2)in section102(4), by inserting or group life insurance after property and casualty insurance; 
(3)in section 102(6)(B), by inserting or group life insurance coverage after property and casualty insurance coverage; 
(4)in section 102(12)(B)(v), by striking including group life insurance and inserting (except that this exclusion from the definition under this paragraph shall not be construed as affecting the inclusion of group life insurance coverage within the Program under this title); 
(5)in section 103(e)(8)(A)(i), by inserting and group life insurance policies after property and casualty insurance policies; 
(6)in subparagraphs (A)(iii) and (C) of section 103(e)(8), by inserting , or group life insurance coverage, as the case may be, after property and casualty insurance coverage; 
(7)in section 103— 
(A)by striking subsection (h); and 
(B)by redesignating subsection (i) as subsection (h); and 
(8)in paragraph (1) of section 108(d), by inserting and the group life insurance industry after property and casualty insurance industry . 
8.Termination of programSection 108 of the Terrorism Risk Insurance Act of 2002 (15 U.S.C. 6701 note) is amended— 
(1)in subsection (a), striking December 31, 2005 and inserting December 31, 2008; and 
(2) in subsection (d), by adding at the end the following new paragraph: 
 
(3)Final gao study and reportThe Comptroller General of the United States shall conduct an assessment of the matters referred to in paragraph (1) and shall submit a report to the Congress, not later than June 30, 2007, on the results of such study.. 
 
